Exhibit Angeion Corporation 350 Oak Grove Parkway St. Paul, MN 55127 USA Telephone: (651) 484-4874 Facsimile: (651) 484-4826 FOR IMMEDIATE RELEASE Angeion Restructures Board; Names New Members Sheffert Returns as Chairman; Munzenrider Adds Financial Depth ST. PAUL, Minn. — (Sept. 1, 2010) — Angeion Corporation (NASDAQ: ANGN) today announced that it has restructured its Board of Directors and named two new directors as part of the August 18, 2010, agreement between Angeion and BlueLine Partners, LLC. Mark W. Sheffert, Chairman and Chief Executive Officer of Manchester Companies, Inc., has been appointed to the board and elected to serve as its new chairman. Sheffert served as a chairman and a director of Medical Graphics Corporation from January 1997 to December 1999, when Medical Graphics Corporation was acquired by Angeion. He then served as a director of Angeion until late 2002. Sheffert was recognized as one of Minnesota’s Outstanding Directors in 1999 and received the Outstanding Director – Lifetime Achievement Award in 2009 from the National Association of Corporate Directors and Twin Cities Business magazine for his service on over 40 Boards.
